NO. 12-21-00213-CR

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

S.E. TULLOS, II A/K/A SAMMY E.                            §       APPEAL FROM THE 411TH
TULLOS,
APPELLANT
                                                          §       JUDICIAL DISTRICT COURT
V.

THE STATE OF TEXAS,                                       §       TRINITY COUNTY, TEXAS
APPELLEE

                                        MEMORANDUM OPINION
                                            PER CURIAM
       S.E. Tullos II, aka Sammy E. Tullos, appeals his convictions for murder and aggravated
robbery. Appellant’s counsel filed a brief in compliance with Anders v. California, 386 U.S
738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d 137 (Tex. Crim.
App. 1969). We affirm.


                                                 BACKGROUND
       Appellant was charged by indictment with murder 1 and aggravated robbery. 2 Appellant
pleaded “not guilty” to the murder charge and “guilty” to the aggravated robbery charge. The
matter then proceeded to a jury trial.
       At trial, the evidence showed that Appellant and the victim, Amber Pillows, were in the
process of ending their relationship. Witnesses testified that Appellant said he was going to kill
Pillows a few days before the shooting and that Appellant took issue with a man coming over to
change Pillows’ tire. The evidence also showed that Appellant was aggravated the day of the


       1
           A first-degree felony as charged. See TEX. PENAL CODE ANN. § 19.02(c) (West 2019).
       2
           A first-degree felony as charged. See id. § 29.03(b) (West 2019).
shooting and stated that he was going to “bust a cap.” He told Pillows to “get [her] fucking ass
inside,” which was followed by a gunshot a few minutes later. Pillows was then found dead.
Appellant told two witnesses that he shot Pillows.
        Elizabeth Holcombe, the victim of the aggravated robbery, testified that she was 78 years
old when Appellant approached her while she was in her vehicle. Appellant told her that he
would not harm her if she obeyed him, that he had just shot his girlfriend, and that she needed to
get out of her vehicle. Holcombe testified that she was afraid and that he took her car.
        The jury ultimately found Appellant “guilty” of both charges, and Appellant elected to
have the jury determine his punishment. Appellant pleaded “not true” to the allegations he had
two previous felony convictions: burglary of a habitation in 2011 and evading arrest in 2016.
The State alleged these convictions to enhance Appellant’s punishment to that of a habitual
offender. 3 At the conclusion of evidence, the jury found the enhancement allegations “true.”
The jury assessed punishment at life in prison for the murder charge and 75 years imprisonment
for the aggravated robbery charge. This appeal followed.


                             ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
        Appellant’s counsel filed a brief in compliance with Anders v. California and Gainous v.
State. Appellant’s counsel states that he diligently reviewed the appellate record and is of the
opinion that the record reflects no reversible error and that there is no error upon which an appeal
can be predicated. He further relates that he is well acquainted with the facts in this case. In
compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel
Op.] 1978), Appellant’s brief presents a chronological summation of the procedural history of
the case and further states that Appellant’s counsel is unable to raise any arguable issues for
appeal. 4 We have likewise reviewed the record for reversible error and have found none.




        3
            Id § 12.42(c)(1) (West 2019).
         4
           In compliance with Kelly v. State, Appellant’s counsel provided Appellant with a copy of the brief,
notified Appellant of his motion to withdraw as counsel, informed Appellant of his right to file a pro se response,
and took concrete measures to facilitate Appellant’s review of the appellate record. See Kelly v. State, 436 S.W.3d
313, 319 (Tex. Crim. App. 2014). Appellant was given time to file his own brief. The time for filing such a brief
has expired, and no pro se brief has been filed.




                                                        2
                                                  CONCLUSION
         As required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991), Appellant’s
counsel moved for leave to withdraw. See also In re Schulman, 252 S.W.3d 403, 407 (Tex.
Crim. App. 2008) (orig. proceeding). We carried the motion for consideration with the merits.
Having done so and finding no reversible error, Appellant’s counsel’s motion for leave to
withdraw is hereby granted and the appeal is affirmed.
         As a result of our disposition of this case, Appellant’s counsel has a duty to, within five
days of the date of this opinion, send a copy of the opinion and judgment to Appellant and advise
him of his right to file a petition for discretionary review. See TEX. R. APP. P. 48.4; In re
Schulman, 252 S.W.3d at 411 n.35. Should Appellant wish to seek review of this case by the
Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for
discretionary review on his behalf or he must file a petition for discretionary review pro se. Any
petition for discretionary review must be filed within thirty days from the date of either this
opinion or the date that the last timely motion for rehearing was overruled by this Court. See
TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with the Texas Court of
Criminal Appeals. See TEX. R. APP. P. 68.3(a). Any petition for discretionary review should
comply with the requirements of Texas Rule of Appellate Procedure 68.4. See In re Schulman,
252 S.W.3d at 408 n.22.
Opinion delivered October 12, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          3
                                  COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                         OCTOBER 12, 2022


                                        NO. 12-21-00213-CR


                       S.E. TULLOS, II A/K/A SAMMY E. TULLOS,
                                        Appellant
                                           V.
                                THE STATE OF TEXAS,
                                        Appellee


                               Appeal from the 411th District Court
                           of Trinity County, Texas (Tr.Ct.No. 11151)

                   THIS CAUSE came to be heard on the appellate record and brief filed herein,
and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                   It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.